Citation Nr: 1422155	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1963 to September 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


FINDING OF FACT

The Veteran's tinnitus cannot be reasonably disassociated from his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that service connection is warranted for tinnitus.  He believes the ringing in his ears is attributable to exposure to loud noise during active military service.  In a November 2008 statement, Veteran specifically asserted the noise exposure occurred during combat training, when he fired a grenade rifle which created a piercing sound and caused his ears to bleed.  Additionally, the Veteran reported service as a heavy equipment operator.   

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a present disability, the Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran reported that he has experienced ringing in the ears.  Although tinnitus was not documented during the April 2009 VA audiological examination, a complaint of tinnitus reported in a January 2009 record from Easley Hearing Aid.  Additionally, for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the existence of a present disability is met for tinnitus.  Moreover, the evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as a tractor operator, which is consistent with the Veteran's statements.  

Tinnitus is the type of condition that a lay person can identify.  Id. at 374.  Here, the Veteran reports ringing in his ears, which is a typical symptom of tinnitus, and is capable of being observed and described by a layperson.  The Veteran filed his claim for tinnitus in November 2008 and indicated tinnitus onset in 1963 and he has not contradicted this assertion.  Although there is a substantial gap between the exposure to loud noise in service in 1963 and the Veteran's claim filed in 2008, the Veteran explained in the December 2009 notice of disagreement, that he did not seek treatment earlier because he did not realize the ringing in his ears had a medical name or was caused by damage to his ears.  

The Board finds the Veteran's contention regarding the onset of his tinnitus is credible and is accorded significant evidentiary weight.  There is no other evidence to the contrary with regard to the etiology of the Veteran's tinnitus.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").
 
The Board finds that the Veteran is both competent and credible to report tinnitus in service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


